Title: From George Washington to Jonathan Loring Austin, 23 August 1786
From: Washington, George
To: Austin, Jonathan Loring



Sir,
Mo[un]t Vernon 23d Augt 1786.

I have received your Oration of the 4th of July, which you did me the honor to send me; & am much obliged to you for so polite a mark of attention. I have perused it with a great deal of pleasure, & hope that the anniversary of that day will ever be commemorated in this Country as the era from which we may date our happiness & importance. I am Sir, &c.

Go. Washington

